McCARTY, J.
(concurring). — Tbe vital question in this case is, did the master furnish respondent a reasonably- safe place in which to perform the work required of him? • The record shows that the platform, and the runway of planks leading to it, were suitable for the purposes for which they were designed. In carrying the ties from where they were ricked or piled on the ground to the car in which they were being loaded, the plaintiff and other employes who were loading ties with him would pass up the runway onto the platform, and then turn at right angles and place the ties onto the car. At the time the accident occurred, plaintiff was standing on the plank which formed the runway, ■and was in the act of pushing a tie into the car, when the plank slipped, and he fell partly on the platform and partly on the ground. Had he stepped off the runway onto the platform before loading the tie, the accident, in all probability, would not have happened. "While it is a. duty the master owes to his servant to furnish him with a reasonably safe place in which to perform his work, the master is not bound to anticipate and guard against every conceivable kind of accident or misfortune that might occur. The appellant in this case was only required to use that degree of care and diligence in the construction of the runway and platform that a reasonably cautious and prudent man, understanding the dangers and hazards of the employment, would use under the same or like circumstances. The master cannot be expected, nor is he required, to anticipate and guard against every conceivable kind of accident and misfortune that might happen to the servant in the performance of the work, yet, if the respondent can be permitted to recover in this case, it would be difficult to conceive of a set of circumstances under which a master would not be liable to his servant for injuries sustained because of an accident to1 the servant while in the performance of the work required of him, The platform and runway were simple devices, temporary in character, and plainly observable; and to me it is incompre-*486Sensible how it was possible for respondent to go np this rnnway and onto the platform every few minutes-for a space of two hours, and not become aware of the. nature and character of their construction. In fact, respondent testified quite elaborately respecting the character of the platform and the planks used as a runway, .and he did not-even venture the statement that he was ignorant of the fact that the planks were not nailed or ■otherwise fastened to the platform. I am decidedly of the opinion that the fall which respondent alleges was -the cause of the injuries was purely accidental, and that the evidence does not even tend to show negligence; on the part of appellant in the construction and maintenance of the platform and runway under consideration. ¡The peremptory instruction asked for by appellant, directing a verdict in its favor, should have been given, as the respondent wholly failed to establish a case which entitled him to recover. I therefore concur in the judgment of reversal.